       Case 2:20-cv-01383-SPL Document 45 Filed 09/15/20 Page 1 of 5




 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-20-01383-PHX-SPL
      Carl A. Wescott,
 9                                              )
                                                )
                         Plaintiff,             )    ORDER
10                                              )
      vs.
11                                              )
                                                )
      David Crowe, et al.,                      )
12                                              )
13                       Defendants.            )
                                                )
14                                              )

15           Before the Court is Defendants’ Motion to Dismiss (“Motion”) pursuant to Federal
16   Rule of Civil Procedure (“Rule”) 12(b)(2) and 12(b)(6).1 For the following reasons, the
17   case will be transferred to the Northern District of California.
18      I.       BACKGROUND
19           This case arises out of a contractual dispute between Plaintiff Carl A. Wescott
20   (“Plaintiff”) and two of the Defendants, David Crowe and Mike Lyonette. The subject
21   contract was entered into on August 11, 2018. (Doc. 1-4 at 16) On May 27, 2020, Plaintiff
22   filed a complaint in Maricopa County Superior Court, alleging breach of contract,
23   promissory fraud, and negligent misrepresentation against Crowe, Lyonette, and several
24   other defendants generally referred to in the contract as the “Litigating Group.” (Doc. 1-4
25
             1
26              Plaintiff argues that Defendants failed to adhere to LRCiv. 12.1(c) when filing
     their Motion to Dismiss, which requires Defendants to file a Certificate of Conferral. The
27   Court reiterated the need to comply with the local rules in its Preliminary Order dated
     August 25, 2020. (Doc. 21) Although Defendants did not initially attach a certificate of
28   effort of conferral to their Motion to Dismiss, they constructively rectified their mistake by
     filing it concurrent with their Reply. (Doc. 34)
       Case 2:20-cv-01383-SPL Document 45 Filed 09/15/20 Page 2 of 5




 1   at 5–15) Plaintiff amended his complaint on June 12, 2020 and added allegations of
 2   intentional interference with contract, negligent interference with economic advantage, and
 3   breach of the covenant of good faith and fair dealing. (Doc. 1-4 at 28–44) On July 13, 2020,
 4   Defendants David Crowe, Mike Lyonette, Thomas P. Madden, Peter Tierney, Colin Ross,
 5   Brad Malcolm, and Michael Jimenez (collectively, “moving Defendants”) filed a notice of
 6   removal to this Court based on 28 U.S.C. § 1332 jurisdiction.2 (Doc. 1-4 at 1–4) On July
 7   20, 2020, the moving Defendants filed a Motion to Dismiss pursuant to Rule 12(b)(2) and
 8   12(b)(6). (Doc. 12) The Motion is fully briefed and ready for review. (Docs. 12, 23, 32)3
 9      II.       LEGAL STANDARDS
10             “A motion to enforce a forum-selection clause is treated as a motion pursuant to
11   Federal Rule of Civil Procedure 12(b)(3).” Kukje Hwajae Ins. Co. v. M/V HYUNDAI
12   LIBERTY, 408 F.3d 1250, 1254 (9th Cir. 2005). The Court need not accept the pleadings
13   as true and may consider facts outside the pleadings. Id.
14            When venue is improper, the Court has discretion to dismiss the action or, “in the
15   interest of justice, transfer [the] case to any district or division in which it could have been
16   brought.” 28 U.S.C. § 1406(a); see Cook v. Fox, 537 F.2d 370, 371 (9th Cir. 1976).
17      III.      DISCUSSION4
18            This case involves multiple defendants, only two of whom are express parties to the
19   subject contract. The parties do not dispute this fact. Plaintiff further appears to allege those
20
              2
            Plaintiff and Defendant Peter Tierney filed a stipulation to dismiss (Doc. 43) on
21   September 11, 2020 which was granted by the Court. (Doc. 44)
22            3
               On July 21, 2020, Defendants Brian Putze and Sandra Winfrey joined in
     Defendants’ Motion to Dismiss. (Doc. 29) Plaintiff and Defendants Putze and Winfrey later
23   filed a notice of settlement (Doc. 35) and those Defendants were dismissed from this action
     on August 26, 2020. (Doc. 42)
24
              The Court acknowledges receipt of Defendants’ Objection for lack of Notice of
              4
25   Service on August 26, 2020. (Doc. 41) In the Objection Defendants claim Plaintiff did not
     comply with the Preliminary Order issued by this Court on July 28, 2020, which was a
26   restatement of Rule 4. Rule 4 challenges to notice or service of process are waived unless
     raised in a Rule 12 pre-answer motion, or, when there is no pre-answer motion, in the
27   answer. See Savarese v. Edrick Transfer & Storage, Inc., 513 F.2d 140, 145 (9th Cir. 1975).
     As Defendants did not raise this challenge in the instant motion, the Court considers it
28   waived and will not rule on it.

                                                    2
       Case 2:20-cv-01383-SPL Document 45 Filed 09/15/20 Page 3 of 5




 1   two parties acted on behalf of the remaining five moving defendants, who are generally
 2   referred to in the contract as the “Litigating Group.” (Doc. 1-4 at 16, 34, ¶¶ 22-25; Doc. 23
 3   at 3) Defendants argue that the Complaint should be dismissed for lack of personal
 4   jurisdiction because the subject contract contains a forum selection clause naming San
 5   Francisco, California as the proper venue for any suits arising from it. (Doc. 12 at 7–8)
 6   Although the parties address the forum selection clause in a motion based on lack of
 7   personal jurisdiction under Rule 12(b)(2), it is more appropriately considered under Rule
 8   12(b)(3). See Kukje Hwajae Ins. Co., 408 F.3d at 1254 citing Argueta v. Banco Mexicano,
 9   S.A., 87 F.3d 320, 324 (9th Cir. 1996) (“A motion to enforce a forum-selection clause is
10   treated as a motion pursuant to Federal Rule of Civil Procedure 12(b)(3).”).
11          Agreed-upon forum selection clauses are typically found to be enforceable because
12   they are presumptively valid. See Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1140
13   (9th Cir. 2004); see also Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 589 (1991).
14   “[P]arties to a contract may agree in advance to submit to the jurisdiction of a given court,”
15   Nat’l Equip. Rental, Ltd. v. Szukhent, 375 U.S. 311, 316 (1964), and may “waive the right
16   to challenge the preselected forum as inconvenient or less convenient,” Atlantic Marine
17   Const. Co., Inc. v. U.S. Dist. Ct. for W. D. of Tex., 571 U.S. 49, 64 (2013). The party
18   challenging a forum selection clause bears a “heavy burden of proof” and must “clearly
19   show that enforcement would be unreasonable and unjust.” M/S Bremen v. Zapata Off-
20   Shore Co., 407 U.S. 1, 15, 17 (1972). “[T]here are three reasons a forum selection clause
21   may be unenforceable: (1) if the inclusion of the clause in the agreement was the product
22   of fraud or overreaching; (2) if the party wishing to repudiate the clause would effectively
23   be deprived of his day in court were the clause enforced; and (3) if enforcement would
24   contravene a strong public policy of the forum in which suit is brought.” Petersen v. Boeing
25   Co., 715 F.3d 276, 280 (9th Cir. 2013) (citations and quotation marks omitted).
26          Here, the subject contract, which is attached to Plaintiff’s initial complaint, contains
27   the following clause:
28                 Governing Law. This Agreement shall be governed by and

                                                   3
       Case 2:20-cv-01383-SPL Document 45 Filed 09/15/20 Page 4 of 5



                   construed in accordance with the laws of San Francisco,
 1                 California in the United States of America, and thus that shall
                   be the jurisdiction and venue for this contract.
 2
 3   (Doc. 1-4 at 19) Plaintiff does not challenge the validity of this provision. Instead, in his
 4   amended complaint, Plaintiff simply states that venue is appropriate in this Court because
 5   the provisions of the contract were orally agreed upon in Maricopa County, and the “initial
 6   signed version” of the “relevant contract” was also written, formed, and signed in Maricopa
 7   County. (Doc. 1-4 at 30) Where a contract is written, however, has no bearing on the agreed
 8   upon forum selection clause, and Plaintiff has provided no supporting case law to the
 9   contrary. To the extent Plaintiff argues that because he was a resident of Maricopa County
10   at one time, the case should be heard in this Court, the Court notes that Plaintiff has since
11   moved to the United Arab Emirates, making California and Arizona equally convenient
12   venues. (Doc. 23 at 9) The Court finds Plaintiff’s argument that Defendants already have
13   an advantage in the District of Arizona to be equally unavailing. (Doc. 23 at 9–10) Finally,
14   the Court finds Plaintiff’s contention that another contract exists containing an Arizona
15   forum selection clause to be irrelevant as that alleged contract is not in dispute or at issue
16   in Plaintiff’s amended complaint.5 The Court thus finds Plaintiff has failed to meet his
17   burden and the forum selection clause governs the claims in this cause of action. In the
18   interest of justice and upholding the agreed-upon forum selection clause, the Court finds
19   the Northern District of California is the proper venue. Because the Court does not have
20   jurisdiction over the claims, it declines to address the merits of the Motion to Dismiss.
21   (Doc. 12) In its discretion, the Court will therefore transfer this action to the Northern
22   District of California, pursuant to 28 U.S.C. § 1406(a).
23          Accordingly,
24          IT IS ORDERED that pursuant to 28 U.S.C. § 1406(a), the Clerk is directed to
25   transfer this case to the United States District Court for the Northern District of California
26
            5
              Although Plaintiff declares that another “initial” contract exists between the
27   parties, Plaintiff’s claims in his amended complaint are specifically in relation to the
     August 11, 2018 Settlement Agreement. Accordingly, the Court finds this other unknown
28   contract to be outside the scope of this litigation and will not consider it.

                                                   4
       Case 2:20-cv-01383-SPL Document 45 Filed 09/15/20 Page 5 of 5




 1   for all further proceedings.
 2          IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action in
 3   the District of Arizona.
 4          Dated this 14th day of September, 2020.
 5
 6                                                    Honorable Steven P. Logan
                                                      United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
